DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 18 are currently pending.
The abstract submitted on 08/25/2020 is accepted.
The oath submitted on 08/25/2020 is accepted.
The drawings submitted on 08/25/2020 are accepted.
The IDS submitted on 08/25/2020 has been considered.
Foreign priority to JP 2019-155256 is noted.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 15 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (US 20120076188 A1) in view of Park et al. (US 20170264250 A1).

Regarding claim 1, Cohen discloses a radio-frequency circuit (Cohen, FIG. 1, radio frequency integrated circuit (RFIC) transceiver 114 inside wireless transmitter module 102) configured to convey a radio-frequency signal that is of a predetermined frequency band (Cohen, FIG. 1, [0009] in a wireless communication device or system that includes a wireless transmitter module, a correction is performed using an algorithm or procedure that uses a loop-back or close-loop to correct power amplifier pre-distortion or PAPD correction curves in relation to [0017] a loop-back chain is used along with a transmitted OFDM packet to determine or learn a linear response at the detector) and 
wherein a magnitude slope is at least - 0.1 dB/MHz and at most 0.1 dB/MHz in the predetermined frequency band (Cohen, [0009] power detection error can be reduced from 1.0 dB to about 0.1 dB under voltage standing wave ratio (VSWR) change in relation to [0019] a driver include a module configured to filter an amplitude modulated (AM) to AM response curve(s) and extract peak power), 
the magnitude slope being a ratio of a change in a magnitude ratio between an input signal and an output signal to a change in a frequency of the input signal (Cohen, [0021] FIG. 2 shows an example graph of amplitude channel shape response, where a channel frequency that can be seen at a coupling point for a channel, such as the channel created by a Power Amplifier and plots signal carriers against amplitude). 
Cohen does not expressly disclose a signal modulated using 256- Quadrature Amplitude Modulation (QAM).
Park et al. for example, from an analogous field of endeavor (Park et al., [0012] a power amplifier with self-suppression or self-compensation bias scheme techniques for communication/mobile devices that involve simultaneous dual-band operation, load-pull impedance matching, parallel power combining and even-order harmonic rejection to maximize power amplifier efficiency with one compact on-chip transformer without any tunable passive elements or switches) discloses a signal modulated using 256- Quadrature Amplitude Modulation (QAM) (Park et al., [0032] the proposed Power Amplifier (PA) architecture achieves excellent AM-PM characteristic)(<3, about 30-40% power added efficiency (PAE), with 2.05% error vector magnitude (EVM) and 256 quadrature amplitude modulation QAM and can cover the wide frequency range (1:2 range) with ultra-compact area).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine a signal modulated using 256- Quadrature Amplitude Modulation (QAM) as taught by Park et al. with the system of Cohen in order to self-compensate or linearize the non-linear capacitance variations (Park et al., [0032]).

Regarding claim 2, Cohen - Park et al. disclose a transmission circuit configured to transmit the radio-frequency signal (Cohen, FIG. 1, radio frequency integrated circuit (RFIC) transceiver 114). 

Regarding claim 15, Cohen - Park et al. disclose a communication device (Cohen, FIG. 1, wireless communication device 100), comprising: the radio-frequency circuit according to claim 1 (Cohen, FIG. 1, radio frequency integrated circuit (RFIC) transceiver 114); and a signal processing circuit configured to process the radio-frequency signal (Cohen, FIG. 1, digital signal processor (DSP) 112), 
wherein the radio-frequency circuit configured to convey the radio-frequency signal between an antenna element for at least one of transmission and reception of the radio-frequency signal and the signal processing circuit (Cohen, [0014] the wireless device includes one or more antenna(e) to receive and transmit RF powered signals in relation to [0017] a detector reads the power at power amplifier and provides a signal to the DSP). 

Regarding claim 16, Cohen discloses a radio-frequency circuit designing method of designing a radio- frequency circuit (Cohen, FIG. 1, RFIC 114) that conveys a radio-frequency signal that is of a predetermined frequency band (Cohen, FIG. 1, [0009] in a wireless communication device or system that includes a wireless transmitter module, a correction is performed using an algorithm or procedure that uses a loop-back or close-loop to correct power amplifier pre-distortion or PAPD correction curves in relation to [0017] a loop-back chain is used along with a transmitted OFDM packet to determine or learn a linear response at the detector) and, the radio-frequency circuit designing method comprising: 
obtaining a condition of a magnitude slope for satisfying a required performance for the predetermined frequency band (Cohen, [0009] power detection error can be reduced from 1.0 dB to about 0.1 dB under voltage standing wave ratio (VSWR) change in relation to [0019] driver include a module configured to filter an amplitude modulated (AM) to AM response curve(s) and extract peak power), 
the magnitude slope being a ratio of a change in a magnitude ratio between an input signal and an output signal to a change in a frequency of the input signal (Cohen, [0021] FIG. 2 shows an example graph of amplitude channel shape response, where a channel frequency that can be seen at a coupling point for a channel, such as the channel created by a Power Amplifier and plots signal carriers against amplitude); and 
designing the radio-frequency circuit to satisfy the condition of the magnitude slope obtained (Cohen, [0023] in order to get accurate readings of power detection in the close-loop, relative reading measurements can be based on a relative reading using preexisting peak to average power ratio or PAPR detection techniques, with the use of an additional algorithm or process). 
Cohen does not expressly disclose a signal modulated using a predetermined modulation method.
Park et al. for example, from an analogous field of endeavor (Park et al., [0012] a power amplifier with self-suppression or self-compensation bias scheme techniques for communication/mobile devices that involve simultaneous dual-band operation, load-pull impedance matching, parallel power combining and even-order harmonic rejection to maximize power amplifier efficiency with one compact on-chip transformer without any tunable passive elements or switches) discloses a signal modulated using a predetermined modulation method (Park et al., [0032] the proposed Power Amplifier (PA) architecture achieves excellent AM-PM characteristic)(<3, about 30-40% power added efficiency (PAE), with 2.05% error vector magnitude (EVM) and 256 quadrature amplitude modulation QAM and can cover the wide frequency range (1:2 range) with ultra-compact area).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine a signal modulated using a predetermined modulation method as taught by Park et al. with the system of Cohen in order to self-compensate or linearize the non-linear capacitance variations (Park et al., [0032]).

Regarding claim 17, Cohen - Park et al. disclose obtaining a frequency-magnitude characteristic of a predetermined radio-frequency circuit and an error vector magnitude (EVM) of a radio-frequency signal output from the predetermined radio-frequency circuit (Cohen, [0024] an AM response graph for close-loop detector reading implementing the algorithm compares well with an ideal case of a directional coupler reading where a good fit of AM/AM curves between a direct point and coupling point can be achieved); 
deriving the magnitude slope using the frequency-magnitude characteristic obtained (Cohen, [0025] an equalization process is added to sample at loop-back, and averaging of an AM curve is used to overcome detector response); and 
determining, as the condition of the magnitude slope, a range of the magnitude slope with which a required EVM for the predetermined modulation method is satisfied (Cohen, [0032] the AM/AM curve or response is filtered and peak power is extracted, where a module of driver(s) can perform the filtering), based on a relationship between the magnitude slope derived and the EVM obtained (Cohen, [0033] the PAPR result and the AM/PM curves are fed back to the controller and memory and DSP, where the DSP can control the transmit (TX) power with accuracy and perform the PAPD for mask and EVM correction based on the results). 

Regarding claim 18, Cohen - Park et al. disclose deriving the magnitude slope using an approximation straight line indicating a correlation between the frequency of the input signal and the magnitude ratio between the input signal and the output signal, in the frequency-magnitude characteristic obtained (Cohen, [0021] FIG. 2 and FIG. 3 show an example graph of amplitude channel shape response and phase response, respectively, which plot signal carriers against amplitude and signal carriers against phase, where a full response can be extracted at low power and high power and equalization can be performed in either high power or low power, if there is a linear response before and after the PA).

Claims 3, 6, 8, 9, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen - Park et al., as applied to claim 1, further in view of Khlat (US 20160323080 A1).

Regarding claim 3, Cohen - Park et al. do not disclose a first filter having a passband including a first frequency band; and a second filter having a passband including a second frequency band different from the first frequency band, wherein the first frequency band is an uplink operating band of a first communication band to which frequency division duplex is applied, the second frequency band is a downlink operating band of the first communication band, and a gap between the first frequency band and the second frequency band is at most 20 megahertz. 
Khlat for example from an analogous field of endeavor (Khlat, [0021] an RF filtering circuitry includes a first multiplexer circuitry and second multiplexer circuitry) discloses a first filter having a passband including a first frequency band (Khlat, [0021] the first multiplexer circuitry includes a first set of filters configured to pass primary RF transmit signals within one or more frequency division duplexing (FDD) operating bands); and 
a second filter having a passband including a second frequency band different from the first frequency band (Khlat, [0021] the second multiplexer circuitry includes a second set of filters configured to pass primary RF transmit signals within the one or more TDD operating bands), 
wherein the first frequency band is an uplink operating band of a first communication band to which frequency division duplex is applied (Khlat, [0021] the first multiplexer circuitry may pass RF receive signals within the one or more FDD operating bands), 
the second frequency band is a downlink operating band of the first communication band (Khlat, [0021] the second multiplexer circuitry may pass primary RF receive signals within the one or more TDD operating bands), and 
a gap between the first frequency band and the second frequency band is at most 20 megahertz (Khlat, FIG. 1A shows LTE frequency division duplexing (FDD) operating bands and FIG. 1B shows LTE time division duplexing (TDD) operating bands). 
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Khlat with the combined system of Cohen - Park et al. in order to allow the RF front end circuitry to support carrier aggregation configurations between FDD operating bands and TDD operating bands with less filtering circuitry (Khlat, [0021]).

Regarding claim 6, Cohen - Park et al. do not disclose a first filter having a passband including a first frequency band; and a second filter having a passband including a second frequency band different from the first frequency band, wherein the first frequency band is a second communication band to which time division duplex is applied, the second frequency band is one of an uplink operating band and a downlink operating band of a first communication band to which frequency division duplex is applied, and a gap between the first frequency band and the second frequency band is at most 20 megahertz.
Khlat for example from an analogous field of endeavor (Khlat, [0021] an RF filtering circuitry includes a first multiplexer circuitry and second multiplexer circuitry) discloses a first filter having a passband including a first frequency band (Khlat, [0021] the first multiplexer circuitry includes a first set of filters configured to pass primary RF transmit signals within one or more frequency division duplexing (FDD) operating bands); and 
a second filter having a passband including a second frequency band different from the first frequency band (Khlat, [0021] the second multiplexer circuitry includes a second set of filters configured to pass primary RF transmit signals within the one or more TDD operating bands), 
wherein the first frequency band is a second communication band to which time division duplex is applied (Khlat, [0021] the first multiplexer circuitry may pass diversity multiple-input-multiple-output (MIMO) receive signals within one or more time division duplexing (TDD) operating bands), 
the second frequency band is one of an uplink operating band and a downlink operating band of a first communication band to which frequency division duplex is applied (Khlat, [0021] the second multiplexer circuitry may pass diversity MIMO receive signals within the one or more FDD operating bands), and 
a gap between the first frequency band and the second frequency band is at most 20 megahertz (Khlat, FIG. 1A shows LTE frequency division duplexing (FDD) operating bands and FIG. 1B shows LTE time division duplexing (TDD) operating bands). 
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Khlat with the combined system of Cohen - Park et al. in order to allow the RF front end circuitry to support carrier aggregation configurations between FDD operating bands and TDD operating bands with less filtering circuitry (Khlat, [0021]).

Regarding claim 8, Cohen - Park et al. do not disclose a first filter having a passband including a first frequency band; and a second filter having a passband including a second frequency band different from the first frequency band, wherein the first frequency band is a second communication band to which time division duplex is applied, the second frequency band is one of an uplink operating band and a downlink operating band of a first communication band to which frequency division duplex is applied, and a ratio of a gap between the first frequency band and the second frequency band to a bandwidth of one of the first frequency band or the second frequency band is at most 40 percent.
Khlat for example from an analogous field of endeavor (Khlat, [0021] an RF filtering circuitry includes a first multiplexer circuitry and second multiplexer circuitry) discloses a first filter having a passband including a first frequency band (Khlat, [0021] the first multiplexer circuitry includes a first set of filters configured to pass primary RF transmit signals within one or more frequency division duplexing (FDD) operating bands); and 
a second filter having a passband including a second frequency band different from the first frequency band (Khlat, [0021] the second multiplexer circuitry includes a second set of filters configured to pass primary RF transmit signals within the one or more TDD operating bands), 
wherein the first frequency band is a second communication band to which time division duplex is applied (Khlat, [0021] the first multiplexer circuitry may pass diversity multiple-input-multiple-output (MIMO) receive signals within one or more time division duplexing (TDD) operating bands), 
the second frequency band is one of an uplink operating band and a downlink operating band of a first communication band to which frequency division duplex is applied (Khlat, [0021] the second multiplexer circuitry may pass diversity MIMO receive signals within the one or more FDD operating bands), and 
a ratio of a gap between the first frequency band and the second frequency band to a bandwidth of one of the first frequency band or the second frequency band is at most 40 percent (Khlat, FIG. 1A shows LTE frequency division duplexing (FDD) operating bands and FIG. 1B shows LTE time division duplexing (TDD) operating bands).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Khlat with the combined system of Cohen - Park et al. in order to allow the RF front end circuitry to support carrier aggregation configurations between FDD operating bands and TDD operating bands with less filtering circuitry (Khlat, [0021]).

Regarding claim 9, Cohen - Park et al. do not disclose a first filter having a passband including a first frequency band; and a second filter having a passband including a second frequency band different from the first frequency band, wherein the first frequency band is a second communication band to which time division duplex is applied, the second frequency band is a third communication band to which the time division duplex is applied, and a ratio of a gap between the first frequency band and the second frequency band to a bandwidth of one of the first frequency band or the second frequency band is at most 40 percent. 
Khlat for example from an analogous field of endeavor (Khlat, [0021] an RF filtering circuitry includes a first multiplexer circuitry and second multiplexer circuitry) discloses a first filter having a passband including a first frequency band (Khlat, [0021] the first multiplexer circuitry includes a first set of filters configured to pass primary RF transmit signals within one or more frequency division duplexing (FDD) operating bands); and 
a second filter having a passband including a second frequency band different from the first frequency band (Khlat, [0021] the second multiplexer circuitry includes a second set of filters configured to pass primary RF transmit signals within the one or more TDD operating bands), 
wherein the first frequency band is a second communication band to which time division duplex is applied (Khlat, [0021] the first multiplexer circuitry may pass diversity multiple-input-multiple-output (MIMO) receive signals within one or more time division duplexing (TDD) operating bands), 
the second frequency band is a third communication band to which the time division duplex is applied (Khlat, [0021] the second multiplexer circuitry may pass primary RF receive signals within the one or more TDD operating bands), and 
a ratio of a gap between the first frequency band and the second frequency band to a bandwidth of one of the first frequency band or the second frequency band is at most 40 percent (Khlat, FIG. 1A shows LTE frequency division duplexing (FDD) operating bands and FIG. 1B shows LTE time division duplexing (TDD) operating bands). 
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Khlat with the combined system of Cohen - Park et al. in order to allow the RF front end circuitry to support carrier aggregation configurations between FDD operating bands and TDD operating bands with less filtering circuitry (Khlat, [0021]).

Regarding claim 14, Cohen - Park et al. do not disclose an inductive-capacitive (LC) filter having a passband including one of a communication band of at least 3 gigahertz, which is for a mobile communication system, and to which time division duplex is applied, and a communication band of at least 5 gigahertz, which is for a wireless local area network system. 
Khlat for example from an analogous field of endeavor (Khlat, [0021] an RF filtering circuitry includes a first multiplexer circuitry and second multiplexer circuitry) discloses an inductive-capacitive (LC) filter having a passband (Khlat, [0043] the filters may be acoustic filters such as surface acoustic wave (SAW) filters, bulk acoustic wave (BAW) filters, or the filters may be any other suitable filtering elements such as lumped LC filters) including one of a communication band of at least 3 gigahertz, which is for a mobile communication system, and to which time division duplex is applied (Khlat, FIG. 1A shows LTE frequency division duplexing (FDD) operating bands and FIG. 1B shows LTE time division duplexing (TDD) operating bands), and a communication band of at least 5 gigahertz, which is for a wireless local area network system (Khlat, [0043] the first operating band (band A) may be long term evolution (LTE) band 1, the second operating band (band B) may be LTE band 3, the third operating band (band C) may be LTE band 7, and the fourth operating band (band D) may be LTE band 40, however, the disclosure is not so limited). 
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Khlat with the combined system of Cohen - Park et al. in order to reduce the size of the filtering circuitry (Khlat, [0042]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen - Park et al. - Khlat, as applied to claim 9, further in view of Shin et al. (US 20160164487 A1).
Regarding claim 12, Cohen - Park et al. – Khlat disclose a matching circuit connected in a path connecting the first filter and the second filter and an antenna connection terminal (Khlat, [0033] an RF filtering circuitry is coupled between an antenna switching circuitry and a number of input/output nodes and a transceiver circuitry coupled to the input/output nodes, where the RF filtering circuitry includes a number of filters, which are grouped into first multiplexer circuitry and second multiplexer circuitry).
Cohen - Park et al. – Khlat do not disclose the matching circuit having a variable impedance. 
Shin et al., for example discloses a matching circuit having a variable impedance (Shin, [0035] a bulk acoustic wave filter may output a signal by differently adjusting a gain of an input signal depending on frequencies, where the bulk acoustic wave filter may use bulk acoustic wave resonators having variable impedance depending on frequencies).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine a matching circuit having a variable impedance as taught by Shin with the combined system of Cohen - Park et al. - Khlat in order to reduce a gain of an input signal (Shin, [0036]).

Claims 13 is are rejected under 35 U.S.C. 103 as being unpatentable over Cohen - Park et al., as applied to claim 1, further in view of Shin et al. (US 20160164487 A1).

Regarding claim 13 Cohen - Park et al. do not disclose a bulk acoustic wave filter. 
Shin et al., for example discloses a bulk acoustic wave filter (Shin, [0035] a bulk acoustic wave filter may output a signal by differently adjusting a gain of an input signal depending on frequencies, where the bulk acoustic wave filter may use bulk acoustic wave resonators having variable impedance depending on frequencies).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine a bulk acoustic wave filter as taught by Shin with the combined system of Cohen - Park et al. - Khlat in order to reduce a gain of an input signal (Shin, [0036]).

Allowable Subject Matter
Claims 4, 5, 7, 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Nakada et al. (US 20190089565 A1) is cited to show a method to control the EVM deterioration for each stream in accordance with the modulation multi-value number, suppress the EVM deterioration of a stream with a large eigenvalue, and conversely allow the EVM deterioration of a stream with a small eigenvalue, so that the peak power reduction can be achieved without deteriorating the bit error rate of the entire eigenmode MIMO transmissions, which is similar to aspects of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL PREVAL whose telephone number is (571)270-5673. The examiner can normally be reached Monday-Thursday 10-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.P./Examiner, Art Unit 2416               

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416